Citation Nr: 0510994	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  04-06 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for pemphigus vulgaris, 
claimed as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel







INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision by the Columbia, 
South Carolina Regional Office of the Department of Veterans 
Affairs (VA), denying the veteran's claim for service 
connection for pemphigus vulgaris.  Jurisdiction over the 
veteran's claim was subsequently transferred to the Newark, 
New Jersey Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  
 
The Board notes that the veteran submitted a claim in March 
2003 for service connection, in pertinent part, for pemphigus 
vulgaris, which he argued was caused by exposure to Agent 
Orange while he served in Vietnam.  In December 2003, the RO 
received a letter from a private physician, E.B., M.D., in 
which E.B., M.D. opined if exposure to Agent Orange has been 
associated with other autoimmune disease (such as diabetes), 
it is possible that Agent Orange could have been a causative 
factor of the veteran's pemphigus vulgaris, which he noted to 
be a potentially fatal autoimmune skin disease.

The Board concludes that based on E.B., M.D.'s opinion that 
Agent Orange exposure could have been a cause of the 
veteran's pemphigus vulgaris, a VA dermatology examination is 
necessary to determine the etiology of the veteran's claimed 
pemphigus vulgaris.  As such, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
obtain from him the names and addresses 
of all medical care providers, VA or non-
VA, which treated him for a skin 
condition, including pemphigus vulgaris, 
since his discharge from service.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that they are provided 
the opportunity to obtain and submit 
those records for VA review.

2.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the nature and etiology of the skin 
condition, claimed as pemphigus vulgaris.  
All indicated tests and studies are to be 
performed, and all potential diagnoses 
should be either confirmed or rejected.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Based upon 
the examination results and the review of 
the claims folder, the examiner should 
indicate whether it is at least as likely 
as not that any skin condition was caused 
or aggravated by any incident of military 
service, including causation by exposure 
to herbicides (Agent Orange).  The 
rationale for all opinions expressed must 
be clearly set forth by the physician in 
the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


